DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed 1/25/2022 are entered and fully considered. In view of the amendment the 112 rejections are removed.
Allowable Subject Matter
	Claims 1-6, 8, 9, and 12-20 are allowed.
Regarding claims 1 and 14,
	The SHIH reference teaches planarizing a patterned layer for subsequent deposition. However, the reference does not teach the particular structure of perpendicular grating patterns subsequently deposited. 
	Depending claims 2-6, 8, 9, 12 and 13 are allowed by virtue of dependency.
Regarding claims 15-20,
	Claim 15 requires depositing an ink to forma film, stamping to form a stamped structure, and annealing to form a first electrode. On the first electrode a separator is deposited. The claim then further states that a backfilling step is performed on the stamped structure. First, the examiner notes that the backfilling step refers to “the stamped structure” and therefore occurs before annealing the stamped film into a first electrode and before the deposition of the at least one layer of a separator. Second, the term backfilling requires filling into a cavity/recess of the stamped pattern.
[0035] is deposited onto a surface followed by stamping and curing (annealing) [0053]. JACOBSON teaches a second conductive material is applied [0056] and Fig. 4E. However, the second conductive material is not deposited on the stamped structure before annealing the first conductive metal layer. In addition, the second layer is not considered to be “backfilling” because it is deposited over the first conductive metal rather than within recesses/cavities created by the stamping. 
	Similarly WATKINS (US 2014/0072720) teaches forming patterned nanostructures by molding and curing (annealing) abstract. The claims are again distinguished from the reference because curing/annealing step occurs before a second metal structure is deposited and the deposition of the second metal structure is not “backfilling”. The material is spin coated before molding [0065]. 
Claims 16-20 are allowable by virtue of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712